DETAILED ACTION
The Response after Final Action filed 1/26/21 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with James Leiz (Reg. No. 46,109) on 2/2/21.

The application has been amended as follows:

Rewrite claim 1 as follows:
“1.	A method for delivering content via a combination of a multicast source and a unicast stream, the method comprising:
	receiving, from user equipment, a request for the content;
	identifying a plurality of multicast sources, wherein each stream in the plurality of multicast sources provides access to the content;
	determining a recent multicast source from the plurality of multicast sources, wherein the recent multicast source most recently began delivering the content relative to other multicast sources of the plurality of multicast sources;

retrieving data indicating a position in the content of the recent multicast source corresponding with when the user equipment began buffering the recent multicast source;
calculating a projected unicast stream length based on a difference in a start time in the content of the unicast stream and the position in the content when the user equipment began buffering the recent multicast source; 
	detecting an advertisement period in the unicast stream;
	reducing the advertisement period, wherein the advertisement period in the unicast stream is reduced based on the projected unicast stream length; and
	providing a beginning portion of the content to the user equipment via the unicast stream.”;

Cancel claim 5;
Cancel claims 8-10;

Rewrite claim 11 as follows:
“11.	A system for delivering content via a combination of a multicast source and a unicast stream, the system comprising:
	communication circuitry; and
	control circuitry configured to:
		receive, from user equipment via the communication circuitry, a request for the content;
		identify a plurality of multicast sources, wherein each stream in the plurality of multicast sources provides access to the content;
		determine a recent multicast source from the plurality of multicast sources, wherein the recent multicast source most recently began delivering the content relative to other multicast sources of the plurality of multicast sources;
		transmit, to the user equipment, an identity of the recent multicast source;
	retrieve data indicating a position in the content of the recent multicast source corresponding with when the user equipment began buffering the recent multicast source;
	calculate a projected unicast stream length based on a difference in a start time in the content of the unicast stream and the position in the content when the user equipment began buffering the recent multicast source; 
		detect an advertisement period in the unicast stream;
		reduce the advertisement period, wherein the advertisement period in the unicast stream is reduced based on the projected unicast stream length; and
		provide a beginning portion of the content to the user equipment via the unicast stream.”;

Cancel claim 15; and
Cancel claims 18-20.

Allowable Subject Matter
Claims 1-4, 6-7, 11-14 and 16-17 are allowed; renumbered 1-12.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method for delivering content via a combination of a multicast source and a unicast stream, the method comprising: calculating a projected unicast stream length based on a difference in a start time in the content of the unicast stream and the position in the content when the user equipment began buffering the recent multicast source; detecting an advertisement period in the unicast stream; and reducing the advertisement period, wherein the advertisement period in the unicast stream is reduced based on the projected unicast stream length” in light of other features as recited in independent claim 1 and similarly recited in independent claim 11. Dependent claims 2-4, 6-7, 12-14 and 16-17 are allowed at least by virtue of their dependencies from the independent claims.

“Ishii” (US PGPUB 2009/0116481) discloses providing a hybrid data delivery system that combines a multicast delivery and a unicast delivery by when a content delivery request is made by a user, the user terminal immediately starts reception of the multicast delivery which began latest and, receives data from a head of the content till the time point of the start of the reception as lack in the multicast delivery data, individually by unicast, then the user first starts browsing with the unicast data and, thereafter switches the unicast data to the accumulated multicast data.
Ishii does not explicitly disclose a method for delivering content via a combination of a multicast source and a unicast stream, the method comprising: calculating a projected unicast stream length based on a difference in a start time in the content of the unicast stream and the position in the content when the user equipment began buffering the recent multicast source; detecting an advertisement period in the unicast stream; and reducing the advertisement period, wherein the advertisement period in the unicast stream is reduced based on the projected unicast stream length.

“Ehlers et al.” (US PGPUB 2009/0183198) (Hereinafter Ehlers) discloses a method of substituting a primary content being transmitted on a primary channel with a secondary content corresponding to a content being transmitted on a secondary channel.
Ehlers does not explicitly disclose a method for delivering content via a combination of a multicast source and a unicast stream, the method comprising: calculating a projected unicast stream length based on a difference in a start time in the content of the unicast stream and the position in the content when the user equipment began buffering the recent multicast source; detecting an advertisement period in the unicast stream; and reducing the advertisement period, wherein the advertisement period in the unicast stream is reduced based on the projected unicast stream length.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
February 3, 2021